DETAILED ACTION
This Office Action incorporates an Examiner's Amendment and Reasons For Allowance.

The Applicant’s response to the last Office Action, filed 6/20/2022 has been entered and made of record.

The application has pending claim(s) 1-15.

In response to the amendments filed on 6/20/2022:
The objections to the specification and title have been entered and therefore the Examiner withdraws the objections to the specification and title.  

The terminal disclaimer filed on 6/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,467,479 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Therefore the Obviousness-Type Double Patenting Rejection has been withdrawn.

Applicant’s arguments, see page 8, filed 6/20/2022, with respect to amended claims 1-3 have been fully considered and are persuasive.  Therefore the amended claims no longer invoke 35 U.S.C. 112(f). 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Casey Huffmire (Reg. No. 60,085) on 7/05/2022.
	The application has been amended as follows:
	For claim 1 on page 3 of Applicant’s Amendment after Non-Final dated 6/20/2022:
	1.  Please replace -- the image processing apparatus functions as: -- at lines 4-5 with “the hardware processor functions as:”.

	For claim 2 on page 4 of Applicant’s Amendment after Non-Final dated 6/20/2022:
	1.  Please replace -- the image processing apparatus further functions as -- at line 3 with “the hardware processor further functions as”.

	For claim 3 on page 4 of Applicant’s Amendment after Non-Final dated 6/20/2022:
	1.  Please replace -- the image processing apparatus further functions as -- at line 3 with “the hardware processor further functions as”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-15 are allowed.
Independent claim 8 respectively recites the limitations of: performing first generation process of generating a background image by using a result of the first detection and a result of the second detection; performing second generation process of generating a background image by using the result of the first detection and not using the result of the second detection, wherein the first generation process or the second generation process is performed according to predetermined condition; and performing image processing for concealing a specific region identified through a comparison between a target image acquired in the acquiring and the background image generated in the first generation process or the second generation process.
Similarly, independent claims 1 and 15 respectively recite similar limitations.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Sun et al (US 2012/0189165 A1, previously cited by the Examiner in the PTO-892 dated 1/21/2022) discloses segmenting the image into a foreground portion and a background portion and then performing privacy protection processing on the recognized target region wherein the target region comprises a head.  However, Sun does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        July 6, 2022